Exhibit (10)(vii)

TERMS AND CONDITIONS

2011 CASH-SETTLED STOCK UNIT AWARD

UNDER THE AMENDED AND RESTATED

NORTHERN TRUST CORPORATION 2002 STOCK PLAN

Your Stock Unit Award is subject to the provisions of the Amended and Restated
Northern Trust Corporation 2002 Stock Plan (the “Plan”), the Stock Unit award
notice (the “Award Notice”), and this Terms and Conditions document (“Terms and
Conditions”). The Award Notice and these Terms and Condition constitute the
“Stock Unit Agreement” as defined in the Plan. If there is any conflict between
the information in the Stock Unit Agreement and the Plan, the Plan will govern.
Capitalized terms not defined in the Stock Unit Agreement shall have the
meanings assigned to them in the Plan.

 

1. Grant. The Corporation hereby grants to the Participant an Award of Stock
Units, as set forth in the Award Notice, subject to the terms and conditions of
the Plan and the Stock Unit Agreement. A Stock Unit is the right, subject to the
terms and conditions of the Plan and the Stock Unit Agreement, to receive a
distribution of cash pursuant to Paragraph 8 of these Terms and Conditions.

 

2. Stock Unit Account. The Corporation shall maintain an account (“Stock Unit
Account”) on its books in the name of the Participant which shall reflect the
number of Stock Units awarded to the Participant that the Participant is
eligible to receive in distribution pursuant to Paragraph 8 of these Terms and
Conditions.

 

3. Dividend Equivalents. Upon the payment of any dividend on Common Stock
occurring during the period preceding the distribution of the Participant’s
Stock Unit award pursuant to Paragraph 8 of these Terms and Conditions, the
Corporation shall promptly (and in any event no later than March 15 of the
calendar year following the calendar year in which the dividend is declared) pay
to the Participant an amount in cash equal in value to the dividends that the
Participant would have received had the Participant been the actual owner of the
number of shares of Common Stock represented by the Stock Units in the
Participant’s Stock Unit Account on that date (“Dividend Equivalents”).

 

4. Forfeiture. The Stock Units granted to the Participant pursuant to the Stock
Unit Agreement shall be forfeited and revert to the Corporation if (a) the
Participant violates any provision of Paragraph 9 of these Terms and Conditions,
or (b) except as described in Paragraphs 5, 6, and 7 and of these Terms and
Conditions, the Participant’s employment with the Corporation or any of its
Subsidiaries terminates prior to the expiration of the Vesting Period described
in Paragraph 5.

 

5.

Vesting. Subject to Paragraphs 4, 6, 7 and 9, the Participant shall become
vested in the Stock Units upon the vesting dates specified, and in accordance
with the vesting schedule set forth, in the Award Notice. If the Participant’s
employment with the Corporation and its Subsidiaries terminates for any reason
prior to the end of the period ending on the latest vesting date set forth in
the Award Notice (“Vesting Period”), the Stock Units in the Participant’s Stock
Unit Account that have not yet vested and do not become vested

 

1



--------------------------------------------------------------------------------

 

under Paragraph 6 or have not become vested under Paragraph 7, shall be
forfeited and revert to the Corporation on such termination date, and the
Corporation shall have no further obligation after such date to pay Dividend
Equivalents pursuant to Paragraph 3 of these Terms and Conditions with respect
to such forfeited Stock Units. The Corporation shall have no further obligation
to the Participant under these Terms and Conditions following the Participant’s
forfeiture of Stock Units.

 

6. Prorated Vesting.

 

  (a) The Participant shall cease to participate in the Plan under these Terms
and Conditions as of the date of the Participant’s death, Disability, Retirement
or termination of employment, subject to the following:

 

  (b) If the Participant’s death, Retirement or Disability occurs prior to the
end of the Vesting Period, or, if prior to the end of the Vesting Period, the
Participant’s employment with the Corporation and its Subsidiaries is terminated
under circumstances that entitle the Participant to severance benefits under the
Northern Trust Corporation Severance Plan (the “Severance Plan”) and the
Participant has timely executed and not revoked a settlement agreement, waiver
and release under the Severance Plan (a “Release”), then, on such date of death,
Retirement, Disability or termination of employment, the Participant shall have
credited and be deemed vested in a pro-rated number of unvested Stock Units,
determined by multiplying the number of the Participant’s Stock Units that were
unvested immediately prior to the date of the Participant’s death, Retirement,
Disability, or termination of employment and that would have become vested and
distributable to the Participant if the Participant had participated in the Plan
for the full Vesting Period, by a fraction, the numerator of which is the number
of full calendar months of the Participant’s actual participation in the Plan
under these Terms and Conditions during the Vesting Period, and the denominator
of which is the number of full calendar months in the Vesting Period, in all
cases as determined by the Committee or the Executive Vice President of Human
Resources.

 

  (c)

If, prior to the end of the Vesting Period, the Participant’s employment with
the Corporation and its Subsidiaries terminates and (i) the Participant is a
Management Group member on the date of the grant of the Stock Units, (ii) the
Participant is 55 years or older on the date of such termination of employment,
and (iii) the Participant does not violate any provision of Paragraph 9 of these
Terms and Conditions during the Vesting Period, then, upon each remaining
vesting date in the Vesting Period set forth in the Award Notice, the
Participant shall have credited and be deemed vested in a pro-rated number of
unvested Stock Units, determined by multiplying the number of Stock Units that
would have become vested and distributable to the Participant on such vesting
date if the Participant had participated in the Plan for the full Vesting
Period, by a fraction, the numerator of which is the number of full calendar
months of the Participant’s actual participation in the Plan under these Terms
and Conditions during the Vesting Period, and the denominator of which is the
number of full calendar



--------------------------------------------------------------------------------

 

months in the Vesting Period, in all cases as determined by the Committee or the
Executive Vice President of Human Resources.

 

  (d) For purposes of these Terms and Conditions, “Retirement” means retirement
occurring by reason of the Participant having qualified for a Normal, Early, or
Postponed Retirement under The Northern Trust Company Pension Plan.

For purposes of these Terms and Conditions, “Disability” means a disability that
continues for a period of six (6) months in accordance with The Northern Trust
Company’s Managed Disability Program. For purposes of determining the date, if
any, on which a Participant becomes vested under Paragraph 6(b) on account of
Disability, the date of Disability shall be the last day of the six month period
described in the preceding sentence.

 

7. Vesting Upon a Change in Control. A Participant who is employed by the
Corporation or any of its Subsidiaries upon the date of a Change in Control
shall become 100% vested in his Stock Units upon the date of such Change in
Control.

 

8. Distribution.

 

  (a)

In the case of Stock Units that become vested upon a vesting date within the
Vesting Period pursuant to Paragraph 5 or Paragraph 6(c), such Stock Units shall
be distributed on such vesting date, provided that such Stock Units shall be
treated as distributed on such vesting date if they are distributed no later
than the last day of the calendar year in which such vesting date occurs, or, if
later, by the 15th day of the third calendar month after such vesting date
occurs, subject to and in accordance with the provisions of Treasury Regulation
Section 1.409A-3(d), including without limitation the requirement that the
employee shall in no event have the right directly or indirectly to designate
the taxable year of payment.

 

  (b) In the case of Stock Units that become vested prior to the expiration of
the Vesting Period upon an individual’s Retirement, Disability or termination of
employment in the circumstances described in Paragraph 6(b) (“distribution
event”), with the number of unvested Stock Units that become vested on such
distribution event determined in accordance with Paragraph 6 of these Terms and
Conditions, distribution shall be made, as soon as practicable, but no later
than 90 days, after such distribution event, subject to and in accordance with
the provisions of, Treasury Regulation Section 1.409A-3(a), including without
limitation the requirement that the employee shall in no event have the right
directly or indirectly to designate the taxable year of payment, and subject to
the provisions of Section 14(d) of the Plan. Notwithstanding anything herein to
the contrary, a Participant shall in no event be eligible for a distribution on
account of Retirement, Disability, or termination of employment unless the
Participant incurs a “Separation from Service”, as defined in the Plan.

 

  (c)

In the case of Stock Units that become vested prior to the expiration of the
Vesting Period upon a Participant’s death pursuant to Paragraph 6(b), with the
number of unvested Stock Units that become vested on death determined in



--------------------------------------------------------------------------------

 

accordance with Paragraph 6 of these Terms and Conditions, distribution shall be
made to the Participant’s beneficiary as soon as practicable, but no later than
90 days, after the Participant’s death, subject to and in accordance with the
provisions of Treasury Regulation Section 1.409A-3(a), including without
limitation the requirement that the beneficiary shall in no event have the right
directly or indirectly to designate the taxable year of payment. Such
distribution shall be made to such beneficiary and in such proportions as the
Participant may designate in writing, and in the absence of a designation, the
Participant’s beneficiary shall be one of the following persons determined in
the order provided below:

 

  •  

The Participant’s spouse; if none, then,

 

  •  

The Participant’s children (in equal amounts); if none, then,

 

  •  

The Participant’s parents (in equal amounts); if none, then,

 

  •  

The Participant’s brothers and sisters (in equal amounts); if none, then,

 

  •  

The Participant’s estate.

In the event of the Participant’s death after the expiration of the Vesting
Period but prior to full distribution of the Stock Units pursuant to these Terms
and Conditions, the Participant’s Stock Units shall be distributed, within the
period described in clause (a) above, to the Participant’s beneficiary
determined in accordance with the foregoing provisions of this clause (c) of
Paragraph 8.

 

  (d) In the case of Stock Units that become vested as a result of a Change in
Control, the Participant shall not be entitled to a distribution of such Stock
Units upon such Change in Control. Instead, any Stock Units that become vested
as a result of a Change in Control shall be distributed only upon the date, or
the occurrence of the event upon which, distribution would have been made in the
absence of such Change in Control.

 

  (e) Stock Units shall be distributed only in cash so that, pursuant to
Paragraph 1 of these Terms and Conditions and this Paragraph 8, a Participant
shall be entitled to receive, for each vested Stock Unit in the Participant’s
Stock Unit Account to be distributed, cash in an amount equal to the Fair Market
Value of one share of Common Stock, determined based on the Fair Market Value of
a share of Common Stock as of the applicable vesting date of such Stock Unit.

 

9. Restricted Activity. Notwithstanding anything to the contrary in these Terms
and Conditions, the Participant’s Stock Units (whether vested or unvested) shall
be forfeited and the Corporation shall have no obligation to distribute the
Stock Units to the Participant (or the Participant’s beneficiary) pursuant to
Paragraph 8, or to pay any Dividend Equivalents pursuant to Paragraph 3, if the
Participant, without the written consent of the Corporation:

 

  (a) at any time after the date of these Terms and Conditions, has divulged,
directly or indirectly, or used, for the Participant’s own or another’s benefit,
any Confidential Information; or



--------------------------------------------------------------------------------

  (b) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation and its Subsidiaries for any reason, has Solicited, or assisted in
the Solicitation of, any Client or Prospective Client; provided, however, this
clause (b) shall not prohibit the Participant’s Solicitation of any Client or
Prospective Client with whom he or she had a business relationship prior to the
start of his or her employment with the Corporation and its Subsidiaries,
provided no Confidential Information, directly or indirectly, is used in such
Solicitation; or

 

  (c) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation and its Subsidiaries for any reason, has solicited, encouraged,
advised, induced or caused any employee of the Corporation or any of its
Subsidiaries to terminate his or her employment with the Corporation or any of
its Subsidiaries, or provided any assistance, encouragement, information, or
suggestion to any person or entity regarding the solicitation or hiring of any
employee of the Corporation or any of its Subsidiaries;

If the Participant shall have so engaged in any such activity described in
clauses (a), (b), or (c) above without the written consent of the Corporation,
the Participant’s Stock Units (whether vested or unvested) shall be forfeited to
the Corporation by notice in writing to the Participant within a reasonable
period of time after the Corporation acquires knowledge of the Participant’s
violation of this Paragraph 9. In addition, any failure by the Participant to
comply with this Paragraph 9 shall entitle the Corporation, as determined by the
Committee in its sole discretion, to rescind any exercise, payment or delivery
with respect to any Stock Units occurring within twelve (12) months prior to, or
at any time following, the date of the Participant’s termination of employment
for any reason (including but not limited to termination of employment due to
Retirement or Disability). Upon any such rescission, (1) the Participant shall
immediately pay to the Corporation the amount of any gain realized or payment
received, and (2) the Participant shall immediately forfeit to the Corporation
any shares of the Corporation’s Common Stock received, in each case as a result
of the rescinded exercise, payment or delivery with respect to any Stock Units,
in such manner and on such terms and conditions as the Committee shall require,
and the Corporation shall be entitled, as permitted by applicable law, to deduct
from any amounts the Corporation owes the Participant from time to time the
amount of any such gain realized or payment received. “Gain realized” shall be
determined by the Committee in its sole discretion.

10. Adjustment. The Stock Units provided herein are subject to adjustment in
accordance with the provisions of Section 11 of the Plan.

11. No Right to Employment. Nothing in the Plan or the Stock Unit Agreement
shall be construed as creating any right in the Participant to continued
employment or as altering or amending the existing terms and conditions of
employment of the Participant except as otherwise specifically provided in the
Stock Unit Agreement.



--------------------------------------------------------------------------------

12. Nontransferability. No interest hereunder of the Participant is transferable
except as provided in the Stock Unit Agreement.

13. Withholding/Delivery of Shares. All distributions hereunder are subject to
withholding by the Corporation for all applicable federal, state or local taxes.

14. Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued shareholder approval of the Plan), together with such
guidelines as have been or may be adopted from time to time by the Committee.
The Participant hereby acknowledges receipt of a copy of the Plan.

15. No Rights as Shareholder. Except as provided herein, the Participant will
have no rights as a shareholder with respect to the Stock Units.

16. Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan, the Stock Unit Agreement or any guidelines shall be
final. The Stock Unit Agreement shall be construed under the laws of the State
of Illinois without regard to the conflict of law provisions of any state.

17. Sole Agreement. The Stock Unit Agreement, together with the Plan, is the
entire Agreement between the parties hereto, all prior oral and written
representations being merged herein. No amendment or modification of the terms
of the Stock Unit Agreement shall be binding on either party unless reduced to
writing and signed by the party to be bound. The Stock Unit Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors. Notwithstanding anything in the Stock Unit
Agreement to the contrary, including without limitation the foregoing provisions
of this Paragraph 17, in the event that the Committee determines that the Stock
Unit Award, or the performance by the Corporation of any of its obligations
under the Stock Unit Agreement, would violate any applicable law, the Stock
Units shall be forfeited to the Corporation and cancelled, and the Corporation
shall have no obligation to distribute the Stock Units to the Participant or the
Participant’s Beneficiary or to pay any Dividend Equivalents.

18. Definitions. As provided above, capitalized terms not defined in the Stock
Unit Agreement shall have the meanings assigned to them in the Plan. For
purposes of the Stock Unit Agreement:

 

  (a) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which the Participant had contact, or
about which the Participant had access to Confidential Information, during the
last twelve (12) months of his or her employment.

 

  (b)

“Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that the
Participant created or provided, or of which the Participant assisted in the
creation or provision, during his or her employment by the Corporation or any of
its Subsidiaries; or (ii) about which the Participant had access to Confidential



--------------------------------------------------------------------------------

 

Information during his or her employment by the Corporation or any of its
Subsidiaries.

 

  (c) “Confidential Information” means any trade secrets or other information,
including, but not limited to, any client information (for example, client
lists, information about client accounts, borrowings, and current or proposed
transactions), any internal analysis of clients, marketing strategies, financial
reports or projections, business or other plans, data, procedures, methods,
computer data or system program or design, devices, lists, tools, or
compilation, which relate to the present or planned business of the Corporation
or any of its Subsidiaries and which has not been made generally known to the
public by authorized representatives of the Corporation.

 

  (d) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries, provided, or from which the Corporation, or any of
its Subsidiaries received, a proposal, bid, or written inquiry (general
advertising or promotional materials and mass mailings excepted) and with which
the Participant had contact, or about which the Participant had access to
Confidential Information, during the last twelve (12) months of his or her
employment.

 

  (e) “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of its Subsidiaries, to: (i) surrender, redeem or terminate
a product, service or relationship with the Corporation, or any of its
Subsidiaries; (ii) obtain any Competitive Service or Product from the
Participant or any third party; or (iii) transfer a product, service or
relationship from the Corporation, or any of its Subsidiaries, to the
Participant or any third party.